Citation Nr: 1802067	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-24 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for cervical strain/sprain with minimal degenerative changes of the thoracic spine.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel

INTRODUCTION

The Veteran had active duty from May 1974 to April 1978 and from May 1978 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified before the undersigned Veterans Law Judge in a Board videoconference hearing in October 2017.  A copy of the transcript of that hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, it finds that a remand is necessary for additional development prior to its adjudication of this appeal.

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

In this case, at his October 2017 Board videoconference hearing, the Veteran stated that he a recent MRI by one of his private physicians revealed that his service-connected cervical spine condition has worsened since his last VA examination for that condition, which took place in October 2015. The Veteran has provided documentation of his recent treatment with the private physician, which shows that a MRI was performed, and that the Veteran was administered injections, consistent with his testimony during the hearing.
Because the Veteran has asserted that his condition has significantly worsened since his last VA examination (which was performed over two years ago), the Board finds that a new VA examination would be helpful and should be arranged.

Before that examination is performed, any outstanding medical records should be sought and obtained, if possible, so that the examiner may review them, together with the other evidence of record, in connection with the examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the complete updated VA and private records of all evaluations and treatment the Veteran has received for his cervical spine.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder, pursuant to the provisions of 38 C.F.R. § 3.159(c).

2.  After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of the Veteran's service-connected cervical strain/sprain with minimal degenerative changes of the thoracic spine.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, consistent with the currently utilized Disability Benefits Questionnaire form.  Information as to the severity of any associated objective neurologic disorders must be provided.  All findings should be reported in detail, and all opinions must be supported by a rationale.

3.  After completing the above actions, and any other indicated development, the issue of entitlement to an evaluation in excess of 20 percent for cervical strain/sprain with minimal degenerative changes of the thoracic spine must be readjudicated.  If this benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




